EXHIBIT 10(xxxvi)
   
EXECUTIVE EMPLOYMENT AGREEMENT
 
This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is entered into by and
among Crescent Financial Corporation (the “Company”), a North Carolina
corporation, Crescent State Bank (the “Bank”), a North Carolina-chartered bank,
and Michael G. Carlton (the “Executive”) on this 23rd day of February, 2011 to
be effective as of the Effective Date (as defined herein).
 
Executive is currently employed by the Company and the Bank pursuant to the
terms of that certain employment agreement dated September 10, 2008, by and
among the Company, the Bank and the Executive, as amended December 31, 2010 and
as modified January 1, 2009 (collectively, with such amendments and
modifications, the “Existing Employment Agreement”).
 
The parties desire to enter into this Agreement to address exclusively the terms
and conditions of the Executive’s continuing employment with the Company and
Bank immediately following the closing of the transaction (the “Effective Date”)
contemplated by that certain Investment Agreement (the “Investment Agreement”)
among Piedmont Community Bank Holdings, Inc., the Company and the Bank (the
“Transaction”).
 
In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
Section 1.  Term.  Subject to, and conditioned upon, the closing of the
Transaction, the Company and Bank will employ Executive, and Executive accepts
employment with the Company and Bank, upon the terms and conditions set forth in
this Agreement, for the period beginning on the Effective Date, and ending on
the earlier of the third anniversary of the Effective Date or as provided in
Section 4 (the “Employment Period”).  On each anniversary of the Effective Date,
the Employment Period shall be extended automatically by twelve (12) months so
that as of any such anniversary, the Employment Period shall be thirty-six (36)
months in duration.  Notwithstanding the foregoing, the Company, the Bank, or
the Executive, as applicable, may give written notice to the other of its or his
intent not to extend the Employment Period with such written notice to be given
not less than ninety (90) days prior to the end of an anniversary of the
Effective Date.  In the event such notice of non-extension is properly given,
this Agreement shall terminate at the end of the remaining Employment Period
then in effect, subject to earlier termination as provided in Section 4
hereof.  In the event that either party has given written notice of
non-extension, and the Executive’s employment with the Company and Bank
nevertheless continues after the expiration of the Employment Period, such
post-expiration employment shall be “at-will” and either Executive or the
Company and/or Bank, as applicable, may terminate such employment with or
without notice and for any reason or no reason.
 
Section 2.  Position and Duties.  During the Employment Period, Executive will
serve as the President and Chief Executive Officer of the Bank, reporting
directly to the Board of Directors of the Bank (“Board”), and as the President
of the Company, reporting directly to the Chief Executive Officer of the
Company.  With respect to his employment by the Bank, Executive will have duties
as assigned by the Board that are consistent with the duties of the positions of
president and chief executive officer of a community bank.  Similarly, with
respect to his employment by the Company, Executive will have duties as assigned
by the Chief Executive Officer of the Company that are consistent with the
duties of the position of president of a bank holding company.  Executive will
devote his best efforts and all of his business time and attention (except for
permitted vacation periods and reasonable periods of illness or other
incapacity) to the business and affairs of the Bank and its
Affiliates.  Executive will perform his duties and responsibilities to the best
of his abilities in a diligent, trustworthy, businesslike and efficient manner
in accordance with the Bank’s policies and applicable law.  For purposes of this
Agreement, “Affiliate” means, with respect to any specified individual,
corporation, limited liability company, partnership, firm, joint venture,
association, joint-stock company, trust, unincorporated organization, or other
entity (“Person”), at any time, each Person, directly or indirectly controlling,
controlled by, or under direct or indirect common control with, such specified
Person at such time.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 3.  Salary and Benefits.
 
(a)           Salary.  During the Employment Period, the Bank will pay Executive
a salary (“Salary”) at a rate of at least Three Hundred Twenty Thousand Dollars
($320,000) per annum as compensation for all services as an officer, employee
and, if applicable, director of the Bank and any Affiliate of the Bank.  The
Executive’s Salary shall be reviewed by the Board at least annually for an
increase, if any, as determined by the Board in its sole discretion, based on
its evaluation of the Executive’s performance.  Salary will be payable in
regular installments in accordance with the general payroll practices of the
Bank (but payable no less frequently than monthly).
 
(b)           Bonus.  For each calendar year (or portion thereof) during the
Employment Period (each, a “Bonus Year”), Executive will be eligible to receive
a performance bonus (“Bonus”) of up to two (2) times Salary, based on the Bank’s
achievement of performance measures.  The specific performance measures for each
Bonus Year during the Employment Period will be determined by the Board, in its
sole discretion, as advised by the Compensation Committee of the Board.  The
determination whether the Executive has achieved the performance measures for
each Bonus Year, the amount of the Bonus to be awarded for each Bonus Year, and
the terms and conditions applicable to payment of the Bonus from year to year
(including, but not limited to, conditioning payment of the Bonus on the
completion of the audit of the Bank or the Company, as applicable) will be
determined by the Board, in its sole discretion, as advised by the Compensation
Committee.  Except as the Board may otherwise expressly determine in writing,
Executive must be employed by the Bank on the date a Bonus is paid for any Bonus
Year as a condition to its receipt.
 
(c)           Salary Continuation Agreement.  Executive consents to the freezing
of benefit accruals under the Second Amended Salary Continuation Agreement,
dated September 10, 2008, and as amended from time to time, between the Bank and
Executive (as amended, the “Salary Continuation Agreement”) as of April 30,
2011.  If, as of the Effective Date, the Salary Continuation Agreement has not
been terminated or if benefits due under the Salary Continuation Agreement have
not been fully paid, the Bank shall take such action as soon as practicable, but
in no event later than thirty (30) days after the Effective Date, to terminate,
if necessary, the Salary Continuation Agreement and to pay the Accrual Balance
(as defined in the Salary Continuation Agreement and determined as of April 30,
2011) to the Executive in a lump sum; provided, however, that no benefits shall
be paid in a manner or at a time that would cause the Executive’s benefits under
the Salary Continuation Agreement to be subject to the imposition of tax on the
Executive under Section 409A of the Internal Revenue Code of 1986 and applicable
rules and regulations thereunder (the “Code”).
 
(d)           Automobile.  The Bank shall provide the Executive with the use of
an automobile selected by the Executive and approved by the Chief Executive
Officer of the Company.  The automobile in use as of the Effective Date will be
replaced no earlier than the third anniversary of the Effective Date and at the
conclusion of every three (3)-year period thereafter.  The Bank shall be
responsible for all automobile expenses (including adequate insurance), repairs
and maintenance thereof; provided, however, the Executive shall be responsible
for gas and oil expense for travel not related to the business of the Bank.  The
Bank shall obtain and maintain adequate insurance coverage on the
automobile.  Not less frequently than once annually, the Executive will make a
good faith allocation between business and personal use of such vehicle as
required by the Internal Revenue Service guidelines and shall be responsible for
taxes associated with personal use of the automobile.  At the termination of the
Agreement, the Executive shall be entitled to retain the automobile then being
provided to the Executive.
 
 
2

--------------------------------------------------------------------------------

 
 
(e)           Benefits.  During the Employment Period, Executive will be
entitled to those benefits to which senior executives of the Bank become
entitled under benefit plans and programs approved by the Board (collectively,
the “Benefits”), including any medical, dental, disability, life insurance
and/or 401(k) plans, subject to all of the terms of such benefit plans
applicable to any such Benefits.
 
(f)           Reimbursement of Business Expenses.  During the Employment Period,
the Bank will reimburse Executive for all reasonable out-of-pocket expenses
incurred by him in the course of performing his duties under this Agreement
which are consistent with the Bank’s policies in effect from time to time with
respect to travel, entertainment and other business expenses, including, but not
limited to, monthly dues associated with the Executive’s membership in a country
club or civic clubs for which such dues reimbursements have been approved by the
Board, subject to the Bank’s requirements with respect to reporting and
documentation of such expenses.  All expenses eligible for reimbursements
described in this Agreement must be incurred by the Executive during the
Employment Period to be eligible for reimbursement.  Any in-kind benefits
provided pursuant to this subsection 3(f) must be provided by the Bank during
the Employment Period.  The amount of reimbursable expenses incurred, and the
amount of in-kind benefits provided, in one taxable year shall not affect the
expenses eligible for reimbursement, or in-kind benefits provided, in any other
taxable year.  Each category of reimbursement shall be paid as soon as
administratively practicable, but in no event shall any such reimbursement be
paid after the last day of the calendar year following the calendar year in
which the expense was incurred.  Neither rights to reimbursement nor in-kind
benefits are subject to liquidation or exchanges for other benefits.
 
(g)           Withholdings and Deductions.  All payments made under this
Agreement by the Bank or, as applicable, the Company shall be subject to all
required federal, state and local withholdings and such deductions as Executive
may instruct the Bank to take that are authorized by applicable law.
 
(h)           Apportionment of Obligations.  The obligations for the payment of
the amounts otherwise payable pursuant to this Section 3 and in Sections 4
and/or 5 may be apportioned between the Company and the Bank as they may agree
from time to time in their sole discretion.  Any payment of such obligations by
the Company directly to the Executive shall extinguish the Bank’s obligations to
the extent of such payments.  The satisfaction of the obligations in this
Section 3 and Sections 4 and/or 5 shall be subject to any approvals or
non-objections from, and any conditions or restrictions imposed by, any
regulator of the Company and the Bank.
 
(i)           Clawback of Incentive Compensation.  The Executive agrees to repay
any incentive compensation previously paid or otherwise made available to him
that is subject to recovery under any applicable law (including any rule of any
exchange or service through which the securities of the Company or any Affiliate
are then traded) where such incentive compensation was in excess of what should
have been paid or made available because the determination of the amount due was
based, in whole or in part, on materially inaccurate financial information of
the Bank or any Affiliate.  The Executive agrees to return promptly any such
incentive compensation identified by the Bank.  If the Executive fails to return
such incentive compensation promptly, the Executive agrees that the amount of
such incentive compensation may be deducted from any and all other compensation
owed to the Executive by the Bank or any Affiliate.  The Executive acknowledges
that the Bank may take appropriate disciplinary action (up to, and including,
termination of employment) if the Executive fails to return such incentive
compensation.  The provisions of this subsection 3(i) shall be modified to the
extent, and remain in effect for the period, required by applicable law.
 
 
3

--------------------------------------------------------------------------------

 
 
(j)           Restricted Stock Agreement.  Executive currently has been awarded
15,000 shares of the Company’s common stock pursuant to that certain Restricted
Stock Agreement made and entered into on April 27, 2010 (the “Restricted Stock
Agreement”).  The “TARP Forfeiture Restrictions” in paragraph 3b of the
Restricted Stock Agreement shall cease to apply on the day after the Effective
Date.
 
(k)           Endorsement Split Dollar Agreement.  That certain Endorsement
Split Dollar Agreement between Executive and the Bank dated October 1, 2003, and
the related insurance policy, shall remain in full force and effect during the
Employment Period and shall not be amended or terminated without the express
written consent of Executive.
 
(l)           Retention Payments.  If Executive continues to be employed by the
Bank on the sixtieth (60th) day following the Effective Date (of the
Transaction), the Bank shall make or cause to be made a lump-sum cash payment to
Executive of Three Hundred Thousand Dollars ($300,000.00).  If Executive
continues to be employed by the Bank on the first anniversary of the Effective
Date (of the Transaction), the Bank shall make or cause to be made an additional
lump-sum cash payment to Executive in the amount equal to Three Hundred Thousand
Dollars ($300,000.00).  Each lump sum cash payment will be payable as of the
Bank’s next regular pay-day following the applicable employment continuation
date.  However, as a condition precedent to Executive’s right to receive each
retention payment set forth in this subsection 3(l), Executive must sign a
release in substantially the form attached hereto as Exhibit A of all claims
against the Bank, and its officers, directors, employees and agents, and the
Bank’s Affiliates, and their officers, directors, employees and agents, in a
form acceptable to the Bank.  Executive must sign and return the release, if at
all, so that the release is effective (taking into account any revocation period
provided for therein, if any) by no later than the thirtieth (30th) calendar day
following the date the applicable retention payment becomes payable.  Where the
period available to execute (and to not revoke) the release spans more than one
calendar year, the related payment shall not be made until the second calendar
year, or later, as required by the applicable terms of this Agreement and
Section 409A of the Code.
 
Section 4.  Termination.
 
(a)           In General.  This Agreement will terminate on the date of
Executive’s death.  The Bank may terminate Executive’s employment during the
Employment Period by the delivery of a written notice that Executive’s
employment is being terminated as of a specified date, for reasons of Disability
(as defined herein), Cause (as defined herein) or “Without Cause” (for any
reason other than death, Disability, or Cause).  For purposes of this Agreement,
“Cause” will mean, in the Board’s good faith determination, Executive’s: (i)
failure (except where due to Executive’s illness or injury) or refusal to
perform, or neglect of, his duties hereunder which is not corrected by Executive
within thirty (30) days of receipt by Executive of written notice from the Bank
of such failure, neglect, or refusal, which notice will specifically set forth
the factual basis for and the actions required to correct the same; (ii)
commission of any intentional act that has the intended effect of injuring the
reputation or business of the Bank or its Affiliates and causes material harm to
the Bank or its Affiliates; (iii) use of illegal drugs or habitual abuse of
alcohol (including, without limitation, reporting to work under the influence of
alcohol); (iv) commission of any act involving moral turpitude; (v) refusal to
follow the lawful directions of the Board or Chief Executive Officer of the
Company, if such refusal is not corrected by Executive within thirty (30) days
of receipt by Executive of written notice from the Bank or Chief Executive
Officer of the Company of such refusal; (vi) failure or refusal to cooperate
with the Bank, or at the Bank’s request, any governmental or regulatory agency
or entity, in providing information with respect to any act or omission by
Executive in his capacity as an officer, director, executive, agent or fiduciary
of the Bank, or any Affiliate thereof for which Executive has rendered service
in such capacity; (vii) violation of Bank policies, or any statute or
regulation, in the performance of Executive’s duties that causes material harm
to the Bank or its Affiliates; (viii) breach of the duty of loyalty, or
commission of any other act or omission involving dishonesty, disloyalty, fraud,
gross negligence or willful misconduct with respect to the Bank or any of its
Affiliates; (ix) breach of Section 8 or Section 9 of this Agreement;  (x)
material breach of any provision of this Agreement (other than Section 8 or
Section 9) which is not cured within ten (10) days after written notice thereof
to Executive, (xi) conviction of, or a plea of guilty or no contest or similar
plea with respect to a felony, or any misdemeanor which involves either fraud,
dishonesty or financial impropriety, or which results in the incarceration of
Executive; or (xii) commission by Executive of an act of fraud, dishonesty or
embezzlement with respect to any Person.  For purposes of this Agreement,
“Disability” will mean, in the Board’s good faith determination, a physical or
mental impairment that prevents the performance by Executive of his duties
hereunder for a continuous period of ninety (90) calendar days, or for more than
a total of seventy-five (75) business days, in any twelve (12)-month period,
subject to the reasonable accommodation provisions of the Americans with
Disabilities Act and other applicable state or local laws.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)           Death or Disability.  In the event of Executive’s death or
termination by the Bank because of Disability during the Employment Period: (x)
Executive will be paid his Salary and any Benefits accrued through the last day
of his employment; (y) Executive will receive any Benefits to which he is
entitled by reason of death or Disability pursuant to the terms of employee
benefit plans in which he is a participant; and (z) Executive’s rights with
respect to vested and unvested stock options will be determined as provided in
the applicable stock option plan.
 
(c)           Resignation without Good Reason; Termination for Cause.  If
Executive resigns during the Employment Period without Good Reason (as defined
in subsection 5(a)), which would be in violation of this Agreement, or is
terminated for Cause: (i) Executive will solely be paid his Salary and receive
any Benefits accrued through the last day of his employment; (ii) Executive will
not be entitled to receive his Salary or any Benefits for periods after the
termination of the Employment Period, or any Bonus for the year in which
employment terminated; and (iii) Executive’s rights with respect to vested and
unvested stock options will be determined as provided in the applicable stock
option plan.
 
(d)           Resignation for Good Reason; Termination Without Cause.  If the
Bank or the Company terminates Executive’s employment Without Cause or the
Executive resigns for Good Reason during the Employment Period:  (i) Executive
will be paid his Salary and any Benefits accrued through the last day of his
employment; (ii) so long as Executive continues to comply with Sections 7, 8,
and 9 of this Agreement, Executive will be entitled to receive continuing
payments of Salary installments, at the Salary rate in effect as of the last day
of employment, for a period equal to the lesser of eighteen (18) months or the
remaining Employment Period, determined as of the date Executive’s employment is
terminated, subject to the requirement set forth below that the Executive
execute a release agreement; and (iii) Executive’s rights with respect to vested
and unvested stock options will be determined as provided in the applicable
stock option plan; provided, however, if the effective date of such termination
Without Cause or resignation for Good Reason occurs prior to the first
anniversary of the Effective Date (of the Transaction), then Executive shall be
entitled to the benefits in Section 5.  As a condition precedent to the
Executive’s right to receive the severance payments set forth in clause (ii) of
this subsection 4(d), Executive must sign a release of all claims against the
Bank, and its officers, directors, employees and agents, and the Bank’s
Affiliates, and their officers, directors, employees and agents, in a form
acceptable to the Bank; provided, however, such release shall not cover that
certain Indemnification Agreement dated February __, 2011, among the Company,
Bank, and Executive, or any benefit plan, program, or agreement of the Company
or Bank that is applicable to the Executive.  Executive must sign and return the
release, if at all, so that the release is effective (taking into account any
revocation period provided for therein, if any) by no later than the sixtieth
(60th) calendar day following the date the Executive’s employment is
terminated.  The first payment will be made on the Bank’s next regular pay-day
which is at least five (5) business days following the later of the effective
date of the release or the date it is received by the Bank; but that first
payment shall include all amounts accrued from the date of termination.  Where
the period available to execute (and to not revoke) the release spans more than
one calendar year, the payment shall not be made until the second calendar year,
or later, as required by the applicable terms of this Agreement and Section 409A
of the Code.
 
 
5

--------------------------------------------------------------------------------

 
 
(e)           Expiration or Mutual Termination.  If the employment of the
Executive is terminated upon the expiration of the Agreement or pursuant to the
mutual agreement of the parties: (i) Executive will solely be paid his Salary
and any Benefits accrued through the last day of his employment; (ii) Executive
will not be entitled to receive his Salary or any Benefits for periods
thereafter, or any Bonus for the year in which employment terminated; and (iii)
Executive’s rights with respect to vested and unvested stock options will be
determined as provided in the Company’s stock option plan.
 
(f)           Suspensions of Certain Payments.  Upon Executive’s termination of
employment hereunder for any reason, the Bank shall have no further obligations
to the Executive or the Executive’s estate with respect to this Agreement,
except for the payment of any amount earned and owing under this Agreement and
payment set forth in this Section 4 or Section 5, as
applicable.  Notwithstanding any provision in the Agreement to the contrary, to
the extent necessary to avoid the imposition of tax on the Executive under
Section 409A of the Code, any payments that are otherwise payable to the
Executive within the first six (6) months following the effective date of
termination of employment, shall be suspended and paid as soon as practicable
following the end of the six-month period following such effective date if,
immediately prior to the Executive’s termination of employment, the Executive is
determined to be a “specified employee” (within the meaning of Code Section
409A(a)(2)(B)(i)) of the Bank (or any related “service recipient” within the
meaning of Code Section 409A and the regulations thereunder).  Any payments
suspended by operation of the foregoing sentence shall be paid as a lump sum
within thirty (30) days following the end of such six-month period.  Payments
(or portions thereof) that would be paid latest in time during the six-month
period will be suspended first.  Any purported termination of the Executive’s
employment which does not rise to the level of a termination of employment shall
not entitle the Executive to any of the payments or benefits described in
Section 5.  If the Executive is a member of the Board of Directors of either the
Bank or any Affiliate and the Executive’s employment is terminated by the Bank
or by the Executive, the Executive shall immediately resign from his position(s)
on the board(s) of directors of such entities, effective as of the date his
employment is terminated.  Notwithstanding anything contained in this Agreement
to the contrary, no payments shall be made pursuant to Section 4, Section 5 or
any other provision herein in contravention of  the requirements of Section
2[18(k)] of the Federal Deposit Insurance Act (“FDIA”) (12 U.S.C. 1828(k)).  For
purposes of this Agreement, the phrases “termination of employment,”
“termination,” “terminated,” and similar terminology all refer to a “separation
from service” within the meaning of Code Section 409A.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 5.  Change in Control.
 
(a)           Change in Control Benefits.  In lieu of any benefits to which the
Executive may be entitled under Section 4, if the Bank terminates Executive’s
employment Without Cause or the Executive resigns for Good Reason within twelve
(12) months following the Effective Date (of the Transaction) (provided the
Transaction constitutes a change in ownership or effective control within the
meaning of Section 409A of the Code), the Bank shall make or cause to be made a
lump-sum cash payment to the Executive in the amount equal to three times the
Executive’s annual compensation, reduced by the amount of any retention payments
earned under subsection 3(l) as of the date Executive’s employment is
terminated.  For this purpose, annual compensation means (x) the Executive’s
Salary in effect as of the effective date of the Transaction plus (y) any annual
bonuses awarded for the calendar year ended immediately before the year in which
the Transaction occurs, regardless of when the bonus or incentive compensation
earned for the preceding calendar year is paid and regardless of whether all or
part of the bonus or incentive compensation is subject to elective deferral or
vesting.  Annual compensation shall be calculated without regard to any
deferrals under qualified or nonqualified plans, but annual compensation shall
not include interest or other earnings credited to the Executive under qualified
or nonqualified plans.  The amount payable to the Executive hereunder shall not
be reduced to account for the time value of money or discounted to present
value.  In addition, the Bank shall cause the Executive to become fully vested
in awards under any stock option, stock incentive, or other non-qualified plans,
programs, or arrangements in which the Executive participated if (x) the plan,
program, or arrangement does not address the effect of a change in control or
termination after a change in control and (y) award vesting occurs automatically
with the passage of time or years of service; provided, however, if the
Executive is at the time a covered employee within the meaning of Section 162(m)
of the Code, accelerated vesting in or entitlement to awards shall not occur
under this subsection 5(a) in the case of any award for which vesting or
entitlement is based on achievement of performance conditions, whether the
conditions have to do with individual performance or corporate performance
measures, including but not limited to stock price or financial statement or
other financial measures.  Finally, for the duration of the applicable COBRA
health continuation coverage period, subject to earlier expiration if the
Executive becomes eligible for substantially similar benefits with a successor
employer and subject further to applicable law, including the provisions of any
insurance policy pursuant to which benefits are provided under any group health
plan maintained by the Bank, the Bank shall continue to make coverage available
to the Executive and his eligible dependents for whom coverage is in effect as
of the effective date of termination on the same terms and conditions as active
employees under such group health plan(s); provided, however, that any
employer-subsidy of the cost of coverage shall be provided on an after-tax
basis.  As a condition precedent to Executive’s right to receive the benefits
set forth above, Executive must sign a release of all claims against the Bank,
and its officers, directors, employees and agents, and the Bank’s Affiliates,
and their officers, directors, employees and agents, in a form acceptable to the
Bank; provided, however, such release shall not cover that certain
Indemnification Agreement dated February __, 2011, among the Company, Bank, and
Executive, or any benefit plan, program, or agreement of the Company or Bank
that is applicable to the Executive.  Executive must sign and return the
release, if at all, so that the release is effective (taking into account any
revocation period provided for therein, if any) by no later than the sixtieth
(60th) calendar day following the date the Executive’s employment is
terminated.  The lump sum cash payment will be made on the Bank’s next regular
pay-day which is at least five (5) business days following the later of the
effective date of the release or the date it is received by the Bank.  Where the
period available to execute (and to not revoke) the release spans more than one
calendar year, any payment contingent on the execution of the release shall not
be made until the second calendar year, or later, as required by the applicable
terms of this Agreement and Section 409A of the Code.  For purposes of this
Section 5, “Good Reason” means (I) a material diminution of the Executive rate
of Salary; (II) a change in the Executive’s authority, duties or
responsibilities that is not reasonably compatible with the Executive’s training
and experience; (III) a material change in the geographic location at which
Executive must perform the services to be performed by Executive pursuant to
this Agreement, and (IV) any other action or inaction that constitutes a
material breach by the Bank or the Company of this Agreement.  The Executive
must give notice to the Bank of the existence of one or more of the conditions
constituting Good Reason within ninety (90) days after the initial existence of
the condition and the Bank shall have thirty (30) days thereafter to remedy the
condition.  If the condition is not remedied within said period, the Executive’s
resignation for Good Reason must occur within ninety (90) days of the initial
existence of the condition for the resignation to be treated as a resignation
for Good Reason.
 
 
7

--------------------------------------------------------------------------------

 
 
(b)           Gross-Up for Taxes.  If the Executive’s benefits under this
Agreement and under any other benefit, compensation, or incentive plan or
arrangement with the Bank and its Affiliates (collectively, the “Total
Benefits”) are subject to the excise tax under Sections 280G and 4999 of the
Code (the “Excise Tax”), the Bank shall pay to the Executive the following
additional amounts, consisting of (x) a payment equal to the Excise Tax payable
by the Executive under Section 4999 on the Total Benefits (the “Excise Tax
Payment”) and (y) a payment equal to the amount necessary to provide the Excise
Tax Payment net of all income, payroll, and excise taxes. Together, the
additional amounts described in clauses (x) and (y) are referred to in this
Agreement as the “Gross-Up Payment Amount.”
 
(i)           Calculating the Excise Tax.  For purposes of determining whether
any of the Total Benefits will be subject to the Excise Tax and for purposes of
determining the amount of the Excise Tax:
 
 
A)
Determination of “parachute payments” subject to the Excise Tax:  Any other
payments or benefits received or to be received by the Executive in connection
with the Transaction or the Executive’s termination of employment (whether under
the terms of this Agreement or any other agreement or any other benefit plan or
arrangement with the Bank or its Affiliates) shall be treated as “parachute
payments” within the meaning of Section 280G(b)(2) of the Code, and all “excess
parachute payments” within the meaning of Section 280G(b)(1) of the Code shall
be treated as subject to the Excise Tax, unless in the opinion of a certified
public accounting firm that is retained by the Bank (the “Accounting Firm”) such
other payments or benefits do not constitute (in whole or in part) parachute
payments, or such excess parachute payments represent (in whole or in part)
reasonable compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code in excess of the base amount (as defined in
Section 280G(b)(3) of the Code), or are otherwise not subject to the Excise Tax.

 
 
B)
Calculation of benefits subject to the Excise Tax:  The amount of the Total
Benefits that shall be treated as subject to the Excise Tax shall be equal to
the lesser of (x) the total amount of the Total Benefits reduced by the amount
of such Total Benefits that in the opinion of the Accounting Firm are not
parachute payments, or (y) the amount of excess parachute payments within the
meaning of Section 280G(b)(1) of the Code (after applying clause (A) above), and

 
 
C)
Value of noncash benefits and deferred payments:  The value of any noncash
benefits or any deferred payment or benefit shall be determined by the
Accounting Firm in accordance with the principles of Sections 280G(d)(3) and (4)
of the Code.

 
 
8

--------------------------------------------------------------------------------

 
 
(ii)           Marginal Income Tax Rate.  For purposes of determining the
Gross-Up Payment Amount, the Executive shall be deemed to pay federal income
taxes at the highest marginal rate of federal income taxation in the calendar
years in which the Gross-Up Payment Amount is to be made and state and local
income taxes at the highest marginal rate of taxation in the state and locality
of the Executive’s residence on the date of termination of employment, net of
the reduction in federal income taxes that can be obtained from deduction of
state and local taxes (calculated by assuming that any reduction under Section
68 of the Code in the amount of itemized deductions allowable to the Executive
applies first to reduce the amount of state and local income taxes that would
otherwise be deductible by the Executive, and applicable federal FICA and
Medicare withholding taxes).
 
(iii)           Adjustments.  If the Excise Tax is later determined to be less
than the amount initially determined under this Agreement, the Executive shall
repay to the Bank – when the amount of the reduction in Excise Tax is finally
determined – the portion of the Gross-Up Payment Amount attributable to the
reduction (plus that portion of the Gross-Up Payment Amount attributable to the
Excise Tax, federal, state and local income taxes and FICA and Medicare
withholding taxes imposed on the Gross-Up Payment Amount being repaid by the
Executive to the extent that the repayment results in a reduction in Excise Tax,
FICA and Medicare withholding taxes and/or a federal, state or local income tax
deduction).  If the Excise Tax is later determined to be more than the amount
initially determined under this Agreement (due, for example, to a payment whose
existence or amount cannot be determined at the time of the Gross-Up Payment
Amount), the Bank shall make an additional payment to the Executive for that
excess (plus any interest, penalties or additions payable by the Executive for
the excess) when the amount of the excess is finally determined.
 
(c)           Responsibilities of the Accounting Firm and the Bank.  Subject to
the provisions of subsection 5(b), all determinations required to be made under
this subsection 5(c), including whether and when a Gross-Up Payment Amount is
required, the amount of the Gross-Up Payment Amount and the assumptions to be
used to arrive at the determination (collectively, the “Determination”), shall
be made by the Accounting Firm which shall provide detailed supporting
calculations both to the Bank and the Executive within fifteen (15) business
days after receipt of notice from the Bank or the Executive that there has been
a Gross-Up Payment Amount, or such earlier time as is requested by the Bank.
 
(i)           Fees and Expenses of the Accounting Firm and Agreement with the
Accounting Firm.  All fees and expenses of the Accounting Firm shall be borne
solely by the Bank. The Bank shall enter into any engagement agreement requested
by the Accounting Firm in connection with the performance of its services
hereunder.
 
(ii)           Accounting Firm’s Opinion.  If the Accounting Firm determines
that no Excise Tax is payable by the Executive, the Accounting Firm shall
furnish the Executive with a written opinion to that effect and to the effect
that failure to report Excise Tax, if any, on the Executive’s applicable federal
income tax return is not likely to result in the imposition of a negligence or
similar penalty.
 
(iii)           Accounting Firm’s Determination Is Binding Underpayment and
Overpayment.  The Determination by the Accounting Firm shall be binding on the
Bank and the Executive. Because of the uncertainty when the Determination is
made whether any of the Total Benefits will be subject to the Excise Tax, it is
possible that a Gross-Up Payment Amount that should have been made will not have
been made by the Bank (“Underpayment”) or that a Gross-Up Payment Amount will be
made that should not have been made by the Bank (“Overpayment”) If after a
Determination by the Accounting Firm the Executive is required to make a payment
of additional Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment. The Underpayment (together with interest at the rate provided in
Section 1274(d)(2)(B) of the Code) shall be paid promptly by the Bank to or for
the benefit of the Executive.  If the Gross-Up Payment Amount exceeds the amount
necessary to reimburse the Executive for the Excise Tax according to subsection
5(b), the Accounting Firm shall determine the amount of the Overpayment. The
Overpayment (together with interest at the rate provided in Section
1274(d)(2)(B) of the Code) shall be paid promptly by the Executive to or for the
benefit of the Bank. Provided that the Executive’s expenses are reimbursed by
the Bank, the Executive shall cooperate with any reasonable requests by the Bank
in any contests or disputes with the Internal Revenue Service relating to the
Excise Tax.
 
 
9

--------------------------------------------------------------------------------

 
 
(iv)           Accounting Firm Conflict of Interest. If the Accounting Firm is
serving as accountant or auditor for the individual, entity, or group effecting
the Transaction, the Executive and the Bank may agree upon the appointment of
another nationally recognized public accounting firm to make the Determinations
required hereunder (in which case the term “Accounting Firm” as used in this
Agreement shall be deemed to refer to the accounting firm appointed by the
Executive).
 
(d)           Payment of Gross-Up Payment.  All payments to be made under this
Section 5 (other than the Underpayment described in subsection 5(c)) must be
made (i) where the Bank is required to withhold the related excise or other
applicable taxes, when the Bank is required to withhold such taxes, but in no
event later than the end of the Executive’s taxable year next following the
Executive’s taxable year in which the Bank is required to remit the applicable
taxes or (ii) where such taxes are not required to be remitted by the Bank, as
soon as practicable after the determination of the amount due, but in no event
later than the end of the Executive’s taxable year next following the
Executive’s taxable year in which the related taxes are remitted to the taxing
authorities by the Executive.  In the event any Underpayment described in
subsection 5(c) or other reimbursement is payable under this Section 5 as a
result of a tax audit or litigation addressing the existence or amount of a tax
liability, such amount must be paid by the end of the Executive’s taxable year
following the Executive’s taxable year in which the taxes that are the subject
of the audit or litigation are remitted to the taxing authorities or, where no
such taxes are remitted, the end of the Executive’s taxable year following the
year in which the audit is completed or there is a final and non-appealable
settlement or the resolution of the litigation.  If any Underpayment becomes
payable to the Executive other than as a result of a tax audit or litigation,
such amount shall be paid no later than the end of the Executive’s taxable year
next following the Executive’s taxable year in which the Executive remits the
applicable taxes.
 
Section 6.  Regulatory Action.
 
(a)           If the Executive is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e)(4) or 8(g)(1) of the FDIA (12 U.S.C. 1818(e)(4) and (g)(1)), all
obligations of the Bank under this Agreement shall terminate, as of the
effective date of such order, except for the payment of Salary due and owing
under subsection 3(a) on the effective date of said order, and reimbursement
under subsection 3(f) of expenses incurred as of the effective date of
termination.  Additionally, as of the effective date of such order, the
non-competition provisions contained in subsections 9(a), (b), and (c) of this
Agreement shall cease to apply to the Executive.
 
 
10

--------------------------------------------------------------------------------

 
 
(b)           If the Executive is suspended and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the FDIA (12 U.S.C. 1818(e)(3) and (g)(1)), all
obligations of the Bank under this Agreement shall be suspended as of the date
of service, unless stayed by appropriate proceedings.  If the charges in the
notice are dismissed, the Bank shall reinstate any of its obligations which were
suspended to the extent permitted by applicable law.  During the period under
which the Bank’s obligations under this Agreement are suspended, the
non-competition provisions contained in subsections 9(a), (b), and (c) shall
cease to apply to the Executive; provided, however, that in the event the
charges in the notice are dismissed and Executive remains employed by the Bank,
such non-competition provisions in subsections 9(a), (b), and (c) shall be
reinstated.


(c)           If the Bank is in default (as defined in Section 3(x)(1) of the
FDIA), all obligations under this Agreement shall terminate as of the date of
default, but the vested rights of the parties shall not be affected.


(d)           If the Federal Deposit Insurance Corporation (“FDIC”) is appointed
receiver or conservator under Section 11(c) of the FDIA (12 U.S.C. 1821(c)) of
the Bank or any depository institution controlled by the Bank, the Bank shall
have the right to terminate all obligations of the Bank under this Agreement as
of the date of such receivership or conservatorship, other than any rights of
the Executive that vested prior to such appointment.  To the extent the Bank is
or encompasses a depository institution, any vested rights of the Executive may
be subject to such modifications that are consistent with the authority of the
FDIC.


(e)           If the FDIC provides open bank assistance under Section 13(c) of
the FDIA (12 U.S.C. 1823(c)) to the Bank or any Affiliate, but excluding any
such assistance provided to the industry generally, the Bank shall have the
right to terminate all obligations of the Bank under this Agreement as of the
date of such assistance, other than any rights of the Executive that vested
prior to the FDIC action.  To the extent the Bank is or encompasses a depository
institution, any vested rights of the Executive may be subject to such
modifications that are consistent with the authority of the FDIC.


(f)           If the FDIC requires a transaction under Section 13(f) or 13(k) of
the FDIA (12 U.S.C. 1823(f) and (k)) by the Bank or any Affiliate, the Bank
shall have the right to terminate all obligations of the Bank under this
Agreement as of the date of such transaction, other than any rights of the
Executive that vested prior to the transaction.  To the extent the Bank is or
encompasses a depository institution, any vested rights of the Executive may be
subject to such modifications that are consistent with the authority of the
FDIC.


(g)           All obligations under this Agreement are further subject to such
conditions, restrictions, limitations and forfeiture provisions as may
separately apply pursuant to any applicable state banking laws.


Section 7.  Intellectual Property Rights.
 
(a)           For purposes of this Agreement, “Works” shall mean intellectual
property and proprietary rights, including without limitation, ideas, designs,
concepts, techniques, inventions, discoveries and works of authorship, whether
or not patentable or protectible by copyright or as a mask work, and whether or
not reduced to practice, including, without limitation, devices, processes,
trade secrets, formulas, techniques, compositions of matter, computer software
programs, mask works and methods, together with any improvements thereon or
thereto, derivative works made therefrom and know how related thereto.
 
 
11

--------------------------------------------------------------------------------

 
 
(b)           Executive hereby agrees that all Works made, conceived, developed
or reduced to practice, in whole or in part, solely by Executive or jointly with
others, either during or after his term of employment with the Bank, if such
Works are (i) made through the use of any of the Confidential Information or any
of Bank’s equipment, facilities, supplies or time, or (ii) result from any work
performed by Executive for the Bank or its Affiliates, shall belong exclusively
to the Bank and shall be deemed part of the Confidential Information for
purposes of this Agreement whether or not fixed in a tangible medium of
expression.  Without limiting the foregoing, Executive agrees that all such
Works shall be deemed to be “works made for hire” under the U.S. Copyright Act
of 1976, as amended, and that the Bank shall be deemed the author and owner
thereof, provided that in the event and to the extent such Works are determined
not to constitute “works made for hire” as a matter of law, Executive hereby
irrevocably assigns and transfers to the Bank the entire right, title and
interest, domestic and foreign, of Executive in and to such Works.  The Bank
shall have the right to obtain and to hold in its own name, copyrights,
registrations or such other protection as may be appropriate to the subject
matter, and any extensions and renewals thereof.  Executive agrees to give the
Bank, and any person designated by the Bank, any assistance the Bank deems
necessary or appropriate to perfect the rights defined in this Section 7.
 
(c)           Executive will promptly disclose in writing (which may be by
e-mail) to the Board, or its designee, every Work made, conceived, developed or
reduced to practice, in whole or in part, solely by Executive or jointly with
others, in connection with the business of the Bank either (i) during the
Employment Period, whether or not Executive believes the Work to have been made,
conceived, developed or reduced to practice within the course and scope of his
employment, or (ii) after the termination of employment, if such Work is made
through the use of Confidential Information or any of the Bank’s equipment,
facilities, supplies or time, or results from any work performed by Executive
for the Bank or its Affiliates.
 
(d)           Executive agrees to (i) keep and maintain adequate and current
records (in the form of notes, drawings, software, object code, source code,
manuals, plans, research, specifications, designs, documentation, data,
processes, procedures, discoveries, models or in other appropriate forms) of all
Works, which records shall be available at all times to the Bank and shall
remain the sole property of the Bank; and (ii) assist the Bank, both during and
subsequent to his employment with the Bank, in obtaining and enforcing for the
Bank’s own benefit patents, copyrights, mask work rights, trade secret rights
and other legal protections in any and all countries for any and all Works made
by Executive (in whole or in part), the rights to which belong to or have been
assigned to the Bank pursuant to this Agreement.  Upon request, Executive will
execute all applications, assignments, instruments and papers and perform all
acts that the Bank or its counsel may deem necessary or desirable to obtain or
enforce any and all such patents, copyrights, mask work rights, trade secret
rights and other legal protections in such Works and otherwise to protect the
interests of the Bank therein.  The Bank agrees to bear all expenses which it
causes to be incurred by Executive in assigning, obtaining, maintaining and
enforcing said patents, copyrights, trade secret rights, mask work rights and
other legal protections in accordance with this Agreement.
 
(e)           Executive understands that utilization of the Works is in the sole
discretion of the Bank, and that the Bank is not obligated to develop, market or
otherwise use any device or product.
 
Section 8.  Confidential Information.
 
(a)           Executive shall not at any time disclose or use for the benefit of
others any information relative to the activities of the Bank which is of a
secret or confidential nature, including without limitation financial
information, contracts, contract proposals and negotiations, business plans,
administration procedures and dealings with any customer or other business
relationship of the Bank.  Specifically, Executive acknowledges that his duties
and responsibilities will put Executive in a position of acquiring and creating
Confidential Information (as that term is defined below), including without
limitation Works as defined in Section 7 of this Agreement, concerning the Bank,
the disclosure of which to competitors of the Bank or others could cause the
Bank to suffer substantial and irreparable damage.  Executive acknowledges,
therefore, that it is in the Bank’s legitimate business interest to restrict
Executive’s disclosure or use of such Confidential Information (and other Bank
Property) for any purpose other than the services provided by Executive to the
Bank and to limit the possibility of any potential appropriation of such
Confidential Information (and other Bank Property) by Executive for his own
benefit or the benefit of the Bank’s competitors and to the detriment of the
Bank.
 
 
12

--------------------------------------------------------------------------------

 
 
(b)           Executive hereby agrees and acknowledges that “Confidential
Information” shall mean all non-public information, whether or not created or
maintained in written or electronic form, which constitutes, relates or refers
to any and all of the following: financial data; strategic business plans;
acquisition plans; product development information (or other proprietary product
data); marketing plans; processes; inventions; devices; Works; and all other
non-public, proprietary or confidential information of, concerning or provided
by or on behalf of the Bank and its Affiliates, or the Bank’s and its
Affiliates’ clients, including without limitation, the terms and existence of
this Agreement (provided, however, that Executive may disclose the terms and
existence of this Agreement to his personal attorneys, immediate family, and/or
accountants or in response to an inquiry of a governmental agency, court order
or subpoena, or in order to enforce this Agreement). In addition, Executive may
disclose his W-2 earnings, his job title, and the provisions of Section 9 to
potential or future employers.  All of the foregoing is merely illustrative and
Confidential Information is not limited to those illustrations.  Confidential
Information shall not include information that is or becomes known or available
to the public through no act or negligent omission by Executive.
 
(c)           Executive agrees and acknowledges that “Bank Property” shall mean
all property and resources of the Bank, including without limitation, all
Confidential Information, the Bank’s computer system and all software, e-mail
and databases, telephone and facsimile services and all other administrative or
support services provided by the Bank.  All Bank Property and Confidential
Information is owned and/or held by and for the Bank exclusively, is intended
for authorized, job-related purposes on behalf of the Bank only and shall not be
used for any non-job-related purposes, nor for any amount of personal use that
is not de minimus.  Further, without limitation, Executive shall not, directly
or indirectly, except in the course of his duties hereunder (i) remove from the
Bank’s premises, or divulge, disclose or make accessible to any other person,
firm, partnership, corporation or other entity, any Confidential Information or
non-public Bank Property, except as may be required by law, court order or
subpoena and only after reasonable prior notice to the Bank where possible; or
(ii) make use of any Confidential Information or Bank Property for any purpose
outside the course of performing the authorized duties of his employment,
including to benefit himself or any other person or entity.
 
(d)           Executive understands that the Bank, from time to time, may enter
into agreements with other parties which impose obligations or restrictions on
the Bank regarding inventions or Works (as defined in subsection 7(a)) made
during the course of the performance of such agreements or regarding the
confidential nature of such performance, or otherwise receive from third parties
confidential or proprietary information (“Third Party Information”) subject to a
duty on the Bank’s part to maintain the confidentiality of such information and
to use it only for certain limited purposes.  During the Employment Period and
thereafter, Executive agrees to be bound by all such obligations and
restrictions of which Executive has notice, will hold Third Party Information in
the strictest confidence, will not disclose (to anyone other than the Bank
personnel who need to know such information in connection with their work for
the Bank) or use, except in connection with his work for the Bank, Third Party
Information unless expressly authorized by the Bank in writing, and will
otherwise take all action necessary to discharge the obligations to the Bank
arising in connection with such Third Party Information.  Nothing in this
Agreement prevents Executive from responding to a governmental inquiry, court
order or subpoena, provided Executive gives the Bank reasonable advance notice,
when possible.
 
 
13

--------------------------------------------------------------------------------

 
 
Section 9.  Non-Compete, Non-Solicitation.  Executive acknowledges and agrees
that the Bank and its Affiliates have provided and will continue to provide
Executive with Confidential Information (as defined in Section 8 of this
Agreement), that the Bank’s business and profitability, and that of its
Affiliates, depend to a significant degree on such Confidential Information
remaining confidential, and that the covenants in Sections 8 and 9 of this
Agreement are reasonable and necessary to protect the Confidential Information
and trade secrets of the Bank.  Accordingly, Executive agrees that Executive
shall not (except with the Bank’s prior written consent), directly or
indirectly, as an owner, member, shareholder, employee, independent contractor,
partner, consultant, joint venturer, investor, lender or otherwise, and whether
acting alone or together with others:
 
(a)           during the Employment Period and the Restricted Period (as defined
below), engage in Chatham, Johnston, Lee, Moore, New Hanover and Wake Counties,
North Carolina (the “Territory”) in any activities which are competitive with
any business conducted by the Bank or its Affiliates, except that nothing herein
contained shall bar Executive from ownership of less than one percent (1%) of
the number of outstanding shares of any securities listed for trading on any
national exchange or automated quotation system of a competitive business;
 
(b)           during the Employment Period and the Restricted Period, call upon,
solicit, induce or encourage any customer with whom the Bank or any of its
Affiliates transacted business in the one year period before Executive’s
employment terminated to: (i) reduce or terminate its business relationship with
the Bank or any such Affiliate; or (ii) to enter into or become the subject of
any direct or indirect contractual or business arrangement with another bank
that has offices or conducts substantial business in the Territory; and
 
(c)           during the Employment Period and the Restricted Period, recruit,
employ, hire or retain or attempt to recruit, employ, hire or retain, directly
or by assisting others, any other employees of the Bank or its Affiliates, or
contact or communicate with any other employees of the Bank or its Affiliates
for the purpose of inducing, encouraging or assisting such other employees to
terminate their employment with the Bank or its Affiliates.  For purposes of
this subsection 9(c), “other employees” shall refer to employees who are still
actively employed by the Bank or its Affiliates at the time of the attempted
contacting, communicating, recruiting, employing, hiring or retaining.
 
For purposes of this Section 9, the term “Restricted Period” means a period of
twelve (12) months immediately following the Employment Period, unless the
Executive is entitled to less than twelve (12) months of severance under this
Agreement (including if the Executive is not entitled to any severance under
this Agreement), in which event the term “Restricted Period” means a period of
six (6) months or, if greater, the period during which the Executive is
receiving severance under this Agreement.
 
 
14

--------------------------------------------------------------------------------

 
 
Section 10.  Enforcement.  The Bank and Executive agree that if, at the time of
enforcement of Section 7, 8 or 9, a court of competent jurisdiction holds that
any restriction stated in any such Section is unreasonable under circumstances
then existing, then the maximum period, scope or geographical area reasonable
under such circumstances will be substituted for the stated period, scope or
area.  Because Executive’s services are unique and because Executive has access
to information of the type described in Sections 7, 8 and 9, the Executive
agrees that, in addition to any other remedies, any breach of Section 7, 8, or 9
will result in the immediate forfeiture of any remaining payment that otherwise
is or may become due under Section 4(d)(ii), if applicable.  Furthermore, the
Bank and Executive agree that money damages would be an inadequate remedy for
any breach of Section 7, 8 or 9.  Therefore, in the event of a breach of Section
7, 8 or 9, the Bank may, in addition to other rights and remedies existing in
its favor, apply to any court of competent jurisdiction for specific performance
and/or injunctive or other relief in order to enforce, or prevent any violations
of, the provisions of Section 7, 8 or 9. The provisions of Sections 7, 8, 9 and
10 are intended to be for the benefit of the Bank and its Affiliates and their
respective successors and assigns, each of which may enforce such provisions and
each of which (other than the Bank) is an express third-party beneficiary of
such provisions and this Agreement generally.  The existence of any claim or
cause of action which Executive may have against the Bank shall not constitute a
defense or bar to the enforcement of Section 7, 8 or 9, but may, at his option,
be asserted as a counterclaim.  The provisions of this Section 10 shall not be
construed as a waiver by the Bank of any rights which the Bank may have to
damages or any other remedy against Executive for violation of Section 7, 8 or
9. Executive acknowledges that he has read carefully and had the opportunity to
consult with legal counsel regarding the provisions of Sections 7, 8, 9 and 10.
 
Section 11.  Representations and Warranties of Executive.  Executive represents
and warrants to the Bank and its Affiliates as follows:
 
(a)      Other Agreements.  Executive represents and warrants that he is not in
breach of any agreement or other obligation requiring Executive to preserve the
confidentiality of any information, client lists, trade secrets or other
confidential information or any agreement not to compete or interfere with any
prior employer, that he has provided copies of all such agreements to the Bank
before signing this Agreement, and that neither the execution of this Agreement
nor the performance by Executive of his obligations hereunder will conflict
with, result in a breach of, or constitute a default under, any agreement or
obligation to which Executive is a party or to which Executive may be
subject.  Executive acknowledges and warrants that he will not bring to the Bank
or use in the performance of his duties under this Agreement any documents or
materials of any kind of a former employer or other Person that he is not
legally authorized or permitted to use.
 
(b)           Prior Conduct.  Executive further represents and warrants that
Executive: (i) is not currently under investigation or been served with a
subpoena by any government agency or self-regulatory organization, except as
disclosed to the Bank in writing on or before the date on which the Investment
Agreement is signed; (ii) has not engaged in any violation of any statute,
regulation or rule governing banks or bank holding companies; and (iii) has not
been convicted of or pled no lo contendere to any crime, or have been determined
by any government agency or self-regulatory organization to have violated any
statute, regulation or rule governing banks or bank holding companies.
 
(c)           Authorization.  This Agreement when executed and delivered will
constitute a valid and legally binding obligation of Executive, enforceable
against Executive in accordance with its terms.
 
Section 12.  Survival of Representations, Warranties and Covenants.  All
representations and warranties contained herein will survive the execution and
delivery of this Agreement.  The provisions of Sections 4, 5, 7, 8, 9, 10 and 13
shall survive the expiration of this Agreement, and the termination of
Executive’s employment and/or the Employment Period for any reason.
 
 
15

--------------------------------------------------------------------------------

 
 
Section 13.  Miscellaneous.
 
(a)           Notices.  All notices, demands or other communications to be given
or delivered by reason of the provisions of this Agreement will be in writing
and will be deemed to have been given (i) on the date of personal delivery to
the recipient, if to Executive, or to the Chairman of the Board, if to the Bank,
or (ii) on the date of transmission when sent by telecopy or facsimile machine
to the number shown below on the date of such confirmed facsimile or telecopy
transmission (provided that a confirming copy is sent via overnight mail), if
sent at or before 5 p.m. on such date, or on the business day following the date
of transmission if sent after 5 p.m., or (iii) on the business day following the
date of deposit when properly deposited for next day delivery by a nationally
recognized commercial overnight delivery service, prepaid; or (iv) on the date
received by a recipient when properly deposited in the United States mail,
certified or registered mail, postage prepaid, return receipt requested.  Such
notices, demands and other communications will be sent to each party at the
address indicated for such party below:
 
Notices to Executive, to:


Michael G. Carlton
206 Chalon Drive
Cary, North Carolina 27511


Notices to the Company or the Bank, to:
 
Crescent Financial Corporation
c/o Piedmont Community Bank Holdings, Inc.
4350 Lassiter at North Hills Avenue
Suite 330
Raleigh, North Carolina  27609
Attention: Adam Abram, Chairman of the Board
 
with a copy (which will not constitute notice to the Bank), to:

 
Kenneth Henderson, Esq.
Jay P. Warren, Esq.
Bryan Cave LLP
1290 Avenue of the Americas
33rd Floor
New York, New York  10104
 
or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.
 
(b)           Consent to Amendments.  No modification, amendment or waiver of
any provision of this Agreement will be effective against any party hereto
unless such modification, amendment or waiver is approved in a writing executed
by such party.  No course of dealing between the Bank and Executive or any delay
in exercising any rights hereunder will operate as a waiver by any of the
parties hereto of any rights hereunder.
 
(c)           Successors and Assigns.  All covenants and agreements contained in
this Agreement by or on behalf of any of the parties hereto will bind and inure
to the benefit of the respective successors and assigns of the parties hereto
whether so expressed or not.  Notwithstanding the foregoing, this Agreement may
not be assigned by Executive and any such assignment shall be null and
void.  This Agreement may be assigned by the Bank to any of its Affiliates, or
to any successor, or to any purchaser of substantially all of the Bank’s assets.
 
 
16

--------------------------------------------------------------------------------

 
 
(d)           Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be prohibited by or
invalid under applicable law, such provision will be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
this Agreement.
 
(e)           Counterparts.  This Agreement may be executed in two or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together will constitute one and the same
Agreement.
 
(f)           Descriptive Headings.  The descriptive headings of this Agreement
are inserted for convenience only and do not constitute a substantive part of
this Agreement.
 
(g)           Governing Law.  Issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement will be governed by,
and construed in accordance with, the laws of the State of North Carolina,
without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of North Carolina or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of North Carolina.  In furtherance of the foregoing, the law of the State
of North Carolina will control the interpretation and construction of this
Agreement, even though under North Carolina’s choice of law or conflict of law
analysis, the substantive law of some other jurisdiction would ordinarily apply.
 
(h)           Waiver of Jury Trial.  Each party to this Agreement hereby waives,
to the fullest extent permitted by law, any right to trial by jury of any claim,
demand, action, or cause of action (i) arising under this Agreement or (ii) in
any way connected with or related or incidental to the employment relationship
between Executive and the Bank or the termination of that relationship for any
reason.  Each party to this Agreement hereby agrees and consents that any such
claim, demand, action, or cause of action will be decided by court trial without
a jury and that the parties to this Agreement may file an original counterpart
or a copy of this Agreement with any court as written evidence of the consent of
the parties hereto to the waiver of their right to trial by jury.
 
(i)           Submission to Jurisdiction.  ANY AND ALL SUITS, LEGAL ACTIONS OR
PROCEEDINGS ARISING OUT OF THIS AGREEMENT OR THE EMPLOYMENT RELATIONSHIP BETWEEN
THE PARTIES WILL BE BROUGHT IN THE COURTS OF THE STATE OF NORTH CAROLINA OR THE
UNITED STATES DISTRICT COURT WHICH HAVE JURISDICTION OVER THE COUNTY IN WHICH
BANK HEADQUARTERS ARE LOCATED AT THE TIME ANY SUCH PROCEEDINGS ARE COMMENCED AND
WHICH HAVE JURISDICTION OVER AN ACTION OR PROCEEDING ARISING OUT OF THIS
AGREEMENT OR THE EMPLOYMENT RELATIONSHIP BETWEEN EXECUTIVE AND THE BANK.  EACH
PARTY HEREBY SUBMITS TO AND ACCEPTS THE EXCLUSIVE JURISDICTION OF SUCH COURTS
FOR THE PURPOSE OF SUCH SUITS, LEGAL ACTIONS OR PROCEEDINGS.  TO THE FULLEST
EXTENT PERMITTED BY LAW, EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OR ANY SUCH
SUIT, LEGAL ACTION OR PROCEEDING IN ANY SUCH COURT AND HEREBY FURTHER WAIVES ANY
CLAIM THAT ANY SUIT, LEGAL ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
(j)           Construction.  The parties hereto have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the parties hereto, and no presumption or burden of proof
will arise favoring or disfavoring any party by virtue of the authorship of any
of the provisions of this Agreement.  The use of the word “including” in this
Agreement will be by way of example rather than by limitation.  This Agreement
shall be interpreted and administered with the intent that it comply with all
applicable requirements of Section 409A of the Code.
 
 
17

--------------------------------------------------------------------------------

 
 
(k)           Entire Agreement.  Except as otherwise expressly set forth in this
Agreement, this Agreement embodies the complete agreement and understanding
among the parties to this Agreement with respect to the subject matter of this
Agreement, and supersedes and preempts any prior understandings, agreements, or
representations by or among the parties or their predecessors, written or oral,
which may have related to the subject matter of this Agreement in any way,
including, but not limited to, the Existing Employment
Agreement.  Notwithstanding the foregoing, in the event the Transaction is not
consummated on or before the first anniversary of the signing of the Investment
Agreement, this Agreement shall become null and void and shall have no force or
effect whatsoever.  Unless and until this Agreement becomes effective, the
Existing Employment Agreement shall remain in effect in accordance with its
terms.
  
[Remainder of Page Intentionally Left Blank]
 
 
18

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Executive Employment
Agreement as of the dates written below.

 
CRESCENT FINANCIAL CORPORATION
   
By:
/s/ Bruce W. Elder
 
Name:   Bruce W. Elder
 
Title:     Vice President
   
Dated:
02/23/2011
   
CRESCENT STATE BANK
   
By:
/s/ Bruce W. Elder
 
Name:   Bruce W. Elder
 
Title:     Senior Vice President
   
Dated:
02/23/2011

 
EXECUTIVE;
   
/s/ Michael G. Carlton
MICHAEL G. CARLTON
   
Dated:
February 23, 2011

 
 
19

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Form of
RETENTION PAYMENT RELEASE AGREEMENT
 
This Retention Payment Release Agreement (this “Agreement”) is made this ___ day
of _____, 201_, by and among Crescent Financial Corporation (the “Company”), a
North Carolina corporation, Crescent State Bank (the “Bank”), a North
Carolina-chartered bank (collectively, the Company and the Bank are the
“Employer”) and ______________ (the “Executive”).


Introduction


Executive and the Employer entered into that certain employment agreement dated
__________________, 2011, (the “Employment Agreement”).  Section 3(l) of the
Employment Agreement provides the Executive with certain retention payments,
subject to the condition that the Executive execute a release of claims against
the Bank, the Bank’s affiliates, and the directors, employees, and agents of the
Bank and its affiliates.


NOW, THEREFORE, the parties agree as follows:


1.
Effective Date.  Executive has been offered twenty-one (21) days from receipt of
this Agreement within which to consider this Agreement. The effective date of
this Agreement shall be the date eight (8) days after the date on which
Executive signs this Agreement (the “Effective Date”). For a period of seven (7)
days following Executive’s execution of this Agreement, Executive may revoke
this Agreement, and this Agreement shall not become effective or enforceable
until such seven (7) day period has expired. Executive must communicate the
desire to revoke this Agreement in writing.  Executive understands that
Executive may sign the Agreement at any time before the expiration of the
twenty-one (21) day review period.  Executive’s signing of the Agreement
triggers the commencement of the seven (7) day revocation period.



2.
Retention Payment; Consideration.  In exchange for Executive’s execution of this
Agreement and in full and complete settlement of any claims as specifically
provided in this Agreement, the Employer will pay the Executive the [first /
second] retention payment payable pursuant to Section 3(l) of the Employment
Agreement as of ______________, 201_ (the “Retention Payment”).

 
 
 

--------------------------------------------------------------------------------

 
 
3.
Release.



 
a.
As a material inducement to the Employer to enter into this Agreement, Executive
hereby irrevocably releases each entity constituting the Employer and each of
the owners, stockholders, predecessors, successors, directors, officers,
employees, representatives, attorneys, agents and affiliates of each entity
constituting the Employer (and directors, officers, employees, representatives,
attorneys and agents of such affiliates) of each entity constituting the
Employer and all persons acting by, through, under, or in concert with them
(collectively, the “Releasees”), from any and all charges, claims, liabilities,
agreements, damages, causes of action, suits, costs, losses, debts, and expenses
(including attorneys’ fees and costs actually incurred) of any nature
whatsoever, known or unknown, including, but not limited to, rights arising out
of alleged violations of any contracts, express or implied, any covenant of good
faith and fair dealing, express or implied, or any tort, or any legal
restrictions on the Employer’s right to terminate employees, or any federal,
state or other governmental statute, regulation, or ordinance, including,
without limitation: (1) Title VII of the Civil Rights Act of 1964, as amended by
the Civil Rights Act of 1991 (race, color, religion, sex, and national origin
discrimination); (2) the Employee Retirement Income Security Act (“ERISA”); (3)
42 U.S.C. § 1981 (discrimination); (4) the Americans with Disabilities Act
(disability discrimination); (5) the Equal Pay Act; (6) Executive Order 11246
(race, color, religion, sex, and national origin discrimination); (7) Executive
Order 11141 (age discrimination); (8) Section 503 of the Rehabilitation Act of
1973 (disability discrimination); (9) the Family and Medical Leave Act; (10) the
Occupational Safety and Health Act; (11) the Ledbetter Fair Pay Act; (12)
negligence; (13) negligent hiring and/or negligent retention; (14) intentional
or negligent infliction of emotional distress or outrage; (15) defamation; (16)
interference with contract and/or employment; (17) wrongful discharge; (18)
invasion of privacy; or (19) violation of any other legal or contractual duty
arising under the laws of the State of North Carolina or the laws of the United
States, in each case, which Executive now has, or claims to have, or which
Executive at any time heretofore had, or claimed to have, or which Executive at
any time hereinafter may have, or claim to have, against each or any of the
Releasees, in each case as to acts or omissions by each or any of the Releasees
occurring up to and including the date of execution of this Agreement.



 
b.
The release in this Agreement shall not apply to any rights or benefits (such as
base salary or reimbursement of expenses eligible for reimbursement) that the
Executive is entitled to pursuant to the Employment Agreement, that certain
Indemnification Agreement dated February __, 2011, between the Employer and
Executive, any other written agreement between the Employer and the Executive,
or any compensation or benefit plan, program, or agreement of the Employer that
is applicable to the Executive.



 
c.
By entering into this Agreement, Executive does not waive any rights or claims
that may arise after the date this Agreement is executed.



4.
Non-Admission.  This Agreement shall in no way be construed as an admission by
the Employer that it has acted wrongfully with respect to Executive or any other
person or that Executive has any rights whatsoever against the Employer.  The
Employer specifically disclaims any liability to or wrongful acts against
Executive or any other person on the part of itself, its employees or its
agents.

 
 
Exhibit A - Page 2 of 4

--------------------------------------------------------------------------------

 
 
5.
Lawsuits and Proceedings.  Executive represents and warrants that Executive has
not filed, nor assigned to others the right to file, nor are there currently
pending, any complaints, charges, claims, grievances, or lawsuits against
Employer with any administrative, state, federal, or governmental entity or
agency or with any court.  Executive agrees never to file or pursue a lawsuit or
to participate as a class member in any lawsuit, based on any claim released by
this Agreement.  Executive understands that Executive may file a charge or
participate in an investigation or proceeding conducted by an agency of the
United States Government or of any state.  Executive further agrees that
Executive will not seek personal recovery as a result of any charge or
litigation based on claims released herein and hereby waives any right to
personal recovery for claims filed on Executive’s behalf.



6.
Executive Acknowledgments.

 
 
a.
Executive acknowledges and understands that the restrictive covenants and
nondisclosure provisions of the Employment Agreement, and all provisions related
thereto, remain in full force and effect in accordance with the terms of the
Employment Agreement.



 
b.
Executive acknowledges, understands, and agrees that Employer has made no
representation as to the nature or extent of tax treatment of the Retention
Payment.



7.
Agreement Binding; Governing Law; Severability.  The Employer and Executive
agree that the terms of this Agreement shall be final and binding and that this
Agreement shall be interpreted, enforced and governed under the laws of the
State of North Carolina.  The provisions of this Agreement can be severed, and
if any part of this Agreement is found to be unenforceable, the remainder of
this Agreement will continue to be valid and effective.



8.
Entire Agreement.  This Agreement sets forth the entire agreement between the
Employer and Executive and fully supersedes any and all prior agreements or
understandings, written and/or oral, between the Employer and Executive
pertaining to the subject matter of this Agreement.



9.
Executive’s Attorneys Fees. Executive is solely responsible for the payment of
any fees incurred as the result of an attorney reviewing this Agreement on
behalf of Executive.

 
This Agreement includes a release of all known and unknown claims through the
date of this Agreement, except as otherwise provided herein.  Executive should
carefully consider all of its provisions before signing it. Executive’s
signature below indicates Executive’s understanding and agreement with all of
the terms in this Agreement.
 
 
Exhibit A - Page 3 of 4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Executive and the Employer have executed this Agreement
effective as of the Effective Date.

 
EXECUTIVE:
       
Date Signed
 
THE EMPLOYER:
 
CRESCENT FINANCIAL CORPORATION
 
By:
     
Print Name:
     
Title:
   
CRESCENT STATE BANK
 
By:
     
Print Name:
     
Title:
 

 
 
Exhibit A - Page 4 of 4

--------------------------------------------------------------------------------

 